Citation Nr: 0533533	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1. Entitlement to a rating in excess of 20 percent for 
residuals of compression fracture at the 12th thoracic 
vertebra with spondylolysis and degenerative disc disease.

2. Entitlement to a rating in excess of 30 percent for post- 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1959 to March 1977.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal of a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado that granted service 
connection for PTSD with a rating of 10 percent effective 
December 11, 2001 and denied a rating in excess of 20 percent 
for the veteran's thoracic spine disability. A 
videoconference hearing was held before the undersigned in 
April 2004.  In August 2004 the case was remanded for further 
evidentiary development.  In a subsequent June 2005 rating 
decision, the rating for PTSD was increased to 30 percent 
effective for the entire appeal period.  


FINDINGS OF FACT

1.  The veteran's residuals of a 12th thoracic vertebra 
fracture are manifested by no more than moderate limitation 
of lumbar spine motion or severe limitation of dorsal spine 
motion; demonstrable deformity of a vertebral body has not 
been identified; forward flexion of the thoracolumbar spine 
is not limited to 30 degrees or less, and ankylosis, separate 
neurological impairment, or incapacitating episodes are not 
shown.  

2. Throughout the entire appeal period, the veteran's PTSD 
has been manifested by impairment no greater than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment and impaired abstract thinking, are not 
shown. 


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's residuals of a 12th thoracic vertebra fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes) 5285, 5291, 5292, 5293, 
5295 (2002), Code 5293 (2003), Codes 5235, 5243 (2005).

2.  A rating in excess of 30 percent for PTSD is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
assist him in obtaining VA and private records pertinent to 
his claim.  A subsequent June 2005 supplemental statement of 
the case (SSOC) clarified that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This SSOC also included the VCAA provision advising 
the veteran to submit any evidence in his possession 
pertaining to his claim.  The March 2002 rating decision, a 
May 2003 rating decision, a May 2003 statement of the case 
(SOC), the June 2005 SSOC and the June 2005 rating decision 
explained what the evidence showed and why the claims were 
denied, and provided the text of other applicable 
regulations.  The May 2003 SOC properly (See VAOPGCPREC 8-
2003 (December 2003)) provided notice on the "downstream" 
issue of an initial increased rating.  In particular, 
pursuant to the Board's August 2004 remand, the June 2005 
SSOC provided the text of the revised criteria for rating 
disabilities of the spine that became effective in September 
2003.    

Regarding the rating for the spine disability, while complete 
VCAA notice was not given prior to the rating on appeal, the 
appellant had ample opportunity to respond to the notice 
letters and the SOC and SSOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained identified 
available VA and private medical records.  The veteran was 
afforded orthopedic, neurological and psychiatric evaluations 
in January 2005 (and also earlier orthopedic and 
psychological examinations in January 2002).  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

September 2001 VA lumbar spine X-rays showed generalized 
degenerative changes and mild superior end plate compression 
deformity of T12.  On VA outpatient visits in October and 
November 2001, the veteran reported on and off mid low back 
pain.  He did not report any focal neuro pains, and denied 
any radicular pains.  In October 2001 a TENS unit was ordered 
to treat the veteran's low back pain.  January 2002 VA lumbar 
spine X-rays showed compression of the T12 vertebral body 
with no evidence of subluxation and degenerative changes.  

On VA psychological evaluation in January 2002, the diagnoses 
were PTSD, chronic and delayed and alcohol abuse in full 
remission, not secondary to the PTSD.  The veteran reported 
that he was working five days per week full time as a janitor 
at a Colorado Springs YMCA.  The examiner found that the 
veteran met the criteria for PTSD as he engaged in avoidance 
behavior, in particular, by not talking about his Vietnam 
experiences.  It was difficult to get the veteran to talk 
about stressor experiences during the examination and there 
were some small signs that he had difficulty with 
concentration.  The veteran's impairment over the years had 
been primarily that of transient emotional episodes and 
occasional transient social impairment.  Global Assessment of 
Functioning (GAF) due to PTSD was 80.

On VA orthopedic examination in January 2002, the diagnoses 
were compression fracture T12 and spondylolysis L5-S1. The 
veteran reported that his low back pain had been daily since 
his compression fracture in 1967 and had gotten progressively 
worse over the years.  He had always been able to work and 
perform activities of daily living and had never required 
surgery.  His pain was localized to the right low back and he 
did not have sciatica.  He could walk 1/4 of a mile but did 
not run.  He could lift 50 pounds and had not had any low 
back spasms forcing bed rest.  Since the injury he had walked 
with a limp, favoring his right lower extremity.  On physical 
examination, the lumbar spine was not tender to palpation.  
The spinal contour was normal and there was no spasm.  
Straight leg raises were to 85 degrees bilaterally, and the 
veteran was able to repeat this ten times.  Lumbar flexion 
was to 90 degrees, extension was to 30 degrees and lateral 
flexion was to 35 degrees, bilaterally.  Sensory and motor 
examinations of the lower extremities were normal, 
bilaterally.

On VA outpatient visit in May 2002, the veteran indicated 
that while he was still able to work as a custodian, he could 
not climb ladders and used a cane to walk.  

In his August 2002 Notice of Disagreement, the veteran 
contended that he had developed increased PTSD symptoms 
including gross impairment in thought process, persistent 
delusions or hallucinations, gross inappropriate behavior, 
hurting self, disorientation to time and place and memory 
loss even for close friends.  He indicated that treatment 
records from the VA satellite clinic in Colorado Springs 
would document the symptoms he was currently experiencing.  
Regarding his low back, he indicated that the pain had 
increased to where he had difficulty ambulating and also had 
muscle spasm on forward bending.  Additionally he experienced 
sharp radiating lower back pain that traveled through his 
legs daily.  He was receiving treatment for this condition at 
the VA satellite clinic in Colorado Springs.  

On VA mental health assessment in January 2003, the diagnosis 
was PTSD.  The veteran reported that at times he woke up 
crying as a result of disturbing Vietnam recollections.  He 
felt angry at the government for not giving him a higher 
level of disability compensation.  The GAF score assigned was 
60.   

VA mental health progress notes from April 2003 to March 2005 
show ongoing treatment for PTSD.   In April 2003, the veteran 
reported that he had fewer memories of Vietnam with the 
decrease of warfare in Iraq.  He still had bad dreams off and 
on.  The GAF score assigned was 61.  In August 2003 the 
veteran reported that he was bored and depressed.  He did not 
have suicidal or homicidal thoughts but sometimes wished that 
he were dead.  On September 2003 VA psychiatric visit, the 
assessment was PTSD with depression, exacerbated by pain and 
physical issues and lack of mobility (unable to drive or walk 
well).   The veteran's thoughts were organized and his mood 
was dysphoric.  There was no active suicidal or homicidal 
ideation.  He was alert and oriented and able to make a 
rational, informed decision regarding a trial of 
antidepressant medication.  On March 2004 psychiatric visit, 
the veteran's presentation was essentially the same.    

On his June 2003 Form 9, the veteran indicated that he 
experienced survivor guilt constantly and had nightmares at 
least three times per week.  He would awake in a cold sweat, 
crying and so upset that he was unable to return to sleep.  
He had no close acquaintances, which he attributed to his 
bouts of anger and anxiety.  He had been married and divorced 
twice.  His only solid relationships were with his sister and 
her husband, a former helicopter pilot in Vietnam.  He was 
not employed, and felt that his PTSD partially or fully 
limited his ability to be employed.  He experienced 
continuous pain in his mid and low back, with extreme pain 
radiating through his buttocks and hips and down both legs, 
affecting his knees and ankles as well.  He was unable to 
partake in any activities that required lifting or using his 
lower extremities.  He was not able to undertake any 
employment that required lifting, bending, walking or 
remaining in one position for a given period.  Upon rising 
from bed, he experienced extreme stiffness in his low back 
and legs, limiting his mobility and range of motion 
significantly. 

In a March 2004 letter, the veteran's treating VA 
psychiatrist indicated that the veteran had ongoing problems 
with anger, irritability, hypervigilance, intrusive thoughts, 
depression, sleep problems and problems coping with stress.  

On March 2004 VA outpatient primary care visit, the veteran 
reported no suicidal ideations or hallucinations.   

At his April 2004 Board hearing, the veteran indicated that 
he received treatment for his back almost every two months 
and the pain medication he took for his back helped a little, 
but that he still had a pain level of 8 out of 10.  He could 
not work because he could not do a lot of the lifting that 
was necessary to do custodial work.  He also had to quit 
driving due to back pain.  Regarding the PTSD, every two 
months he saw a psychiatrist who had prescribed 
antidepressant medication.  The medication helped a little 
with depression but not with anger and anxiety symptoms.  
About every two weeks he had recurring nightmares where he 
would wake up in the middle of the night with sweats and 
recollections of Vietnam stressors.  He attributed his 
divorce to anger from PTSD expressed by verbal abuse.  He 
attributed his isolation from family and the public to PTSD.  
He had stopped working a little over a year prior due to the 
pain in his back and the effect of the physical demands of 
work on his body.  He felt that he was unable to work due to 
a combination of back problems and PTSD. 

On VA neurological evaluation in January 2005, the diagnosis 
was post traumatic thoraco-lumbosacral degenerative joint and 
disc disease with history of compression fracture at T12 and 
spondylosis at L5/S1 and L4/5.  The veteran described his low 
back pain as a 9 out of 10 and related that cold weather 
caused his back to spasm.  He was never without pain, even 
when he took painkillers.  He had some referred pain and 
radiating pain that went from the back into the buttocks and 
hip area, but did not go down the leg into the thigh, the 
knee or further.  He denied numbness or weakness in either 
leg.  He could only lift up to 25 pounds, and walked with a 
cane from time to time.  He could sit and stand for about an 
hour and could walk a long distance with his cane, as long as 
he walked slowly.  He did not wear a back brace; he was no 
longer able to work out at the YMCA.  He could dress and 
undress himself but could not stand to pull his clothes on 
and had to sit or lie down on the bed.  On motor examination, 
his strength was 5/5 at grip strength, deltoid, biceps and 
triceps.  He had pain with flexion at the hip that appeared 
quite genuine.  Extension of the knee, dorsiflexion of the 
foot, eversion of the foot and movement of the toes were all 
normal including the hip flexion and extension of the knee.  
There was no atrophy, no drift of the outstretched arms and 
tone was normal for the veteran's age.  Coordination testing 
and rapid movements of the fingers were normal.  He had 
difficulty doing tandem gait due to back pain.  He bore 
significant weight on the cane when walking.  He could stand 
on heels and toes if holding onto the wall and standing 
Romberg was mildly positive, with weaving, but he did not 
step out.  The examiner opined that the veteran did not have 
complete symptoms consistent with sciatica.  He had some pain 
that radiated into the hip but it did not radiate down the 
leg.  Likewise his motor strength and sensory examination in 
the legs was normal.  He did have significant low back pain.  

On January 2005 VA orthopedic evaluation, the diagnosis was 
old compression fracture at the T12 level with mild loss of 
T12 vertebral height, degenerative arthritis and degenerative 
disc disease with limitation of motion, limitation of 
function and discomfort.  The veteran reported that he had 
pain in the low back that did not radiate down either leg.  
At times the symptoms came to the top of the buttocks 
bilaterally, but not into either leg.  Pain was worse with 
bending, lifting or carrying.  He reported that the condition 
affected his ability to work in that he had difficulty 
continuing work as a custodian due to ongoing activity-
related back pain.  Specifically, the repeated bending, 
lifting, carrying and twisting required as part of his 
custodial work resulted in increasingly severe low back pain. 
He denied flare-ups of pain per se.  He simply had pain on a 
daily basis, which was only partially relieved by pain 
medications.  He denied any incapacitating episodes of pain 
in the last 12 months.  He denied numbness, tingling or 
weakness in either lower extremity.  

On physical examination, the veteran walked somewhat slowly 
with a cane.  It was not clear if the cane was needed for his 
back condition or for his back and his knee conditions.  
There was a mild left lumbar lordosis due to spasm with mild 
paraspinal muscle tenderness.  Range of motion was 70 degrees 
forward flexion, 25 degrees backward extension, 20 degrees 
lateral flexion in each direction and 25 degrees of left and 
right rotation.  There was mildly increased pain with 
resisted motion to both flexion and extension (from 15 to 25 
degrees) of the lumbar spine and there was some mild 
incoordination, secondary to pain, noted at full flexion of 
the lumbar spine between 60 and 70 degrees.  There was no 
gross incoordination of motion noted.  Strength testing was 
within normal limits, although there was mildly increased 
pain with resistance strength testing to gentle repetitive 
flexion and extension of the lumbar spine.  Straight leg 
testing and Lesagues tests were negative for radicular pain.  
X-rays showed T12 compression fracture (mild), and 
degenerative disc and joint disease involving both the 
thoracic and lumbosacral spine.  The examiner assigned an 
additional 10 degree range of motion loss in thoracolumbar 
forward flexion and backward extension for Deluca issues 
(i.e. for functional loss due to pain and incoordination).  
He indicated that except as noted, no additional losses of 
range of motion were warranted for impaired endurance, 
incoordination, weakness or painful motion.  

On VA psychiatric examination in January 2005, the diagnosis 
was PTSD.  The veteran reported that he had worked as a 
custodian at the YMCA until 2003 and had stopped working 
because of problems with his back and legs and because he 
could not do the heavy lifting.  Generally, he reported mild 
to moderate symptoms that occurred approximately two to three 
times per week.  He denied any suicide attempts although he 
did sometimes have passive suicidal thoughts.  He had 
intrusive memories of an inservice stressor, sometimes daily, 
and sometimes two to three times per week.  He had nightmares 
about Vietnam one to two times per week.  He would often wake 
up sweating and crying.  He had flashbacks, which he said 
occurred one to three times per week.  He had physiological 
symptoms of arousal when exposed to events that reminded him 
of Vietnam such as muscle tension, increased heart rate and 
sweating.  Emotionally, he felt angry.  He had broken sleep, 
awakening several times during the night.  He never felt 
rested and had not had a good sound eight hours of sleep in 
over a year.  Seeing Orientals often made him feel angry and 
he would have angry outbursts about once a week.  He also had 
the feeling of wanting to harm or hurt someone.  He had 
problems with concentration and memory.  He had some symptoms 
of hypervigilance around Oriental people and in general found 
it difficult to relax.  He admitted to having an increased 
startle response; if there was a big bang or something that 
sounded like a bullet, he would go down or get behind 
something.  He avoided associating with Orientals, watching 
war movies and talking about Vietnam.  He sometimes had 
difficulty showing his emotions, but did feel that he could 
connect with other people and generally felt happy about 
himself.  He denied delusions or depressive symptoms that 
lasted days or weeks.  He had had a few panic attacks, 
usually prompted by noises, bullets or sirens.  These 
occurred approximately once every three to four months.  He 
reported that when he was working he felt that he was 
distracted and his symptoms would sometimes interfere with 
employment.  He had some impairment in his social life as he 
had only dated once for about two months, eight months prior.  
He did have some friends and had meaningful relationships 
with his family.  He went to church once a week, to the VFW 
or Foreign Legion approximately three times per week and to a 
Senior Center one to two times per week.  He tried to walk or 
exercise every day.  

On mental status examination, the veteran was generally 
cooperative with the interview and was alert and grossly 
oriented.  His mood and affect were mildly anxious and there 
were no current suicidal thoughts, intent or plan.  There 
were also no current hallucinations, delusions or psychotic 
symptoms.  Insight and judgment appeared to be generally 
intact.  Based on the interview and a review of the claims 
file the examiner indicated that the veteran appeared to meet 
the criteria for a 30 percent rating for PTSD.  He had some 
impairment in social and occupational functioning with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform, although generally he was 
functioning satisfactorily with routine behavior, self-care 
and normal conversation.  He had anxiety, occasional panic 
attacks and chronic sleep impairment.  The examiner added 
that the veteran's difficulty maintaining any type of dating 
relationship was of mild to moderate severity and had been a 
chronic difficulty.  Also, when the veteran was employed his 
symptoms caused mild to moderate interference with his work 
efficiency.  GAF score was 55 as the veteran had moderate 
symptoms with some impairment in social and occupational 
functioning.     

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Because the appeal of the rating for PTSD is from the initial 
rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Residuals of Thoracic Spine Fracture

The veteran's service connected thoracic and lumbar spine 
disability encompasses vertebral fracture, spondylolysis and 
intervertebral disc syndrome.  The criteria for rating 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, respectively.  From their 
effective dates, the veteran is entitled to a rating under 
the revised criteria.  

Criteria in effect prior to September 23, 2002 

The RO assigned a 20 percent rating for the veteran's 
thoracic spine disability under Code 5292 for limitation of 
lumbar spine motion.  Under Code 5292, moderate limitation of 
lumbar motion warrants a 20 percent rating and severe 
limitation of lumbar motion warrants a 40 percent rating. 

Alternative rating criteria applicable to the veteran's low 
back disability include Code 5285 for residuals of vertebral 
fracture, Code 5291 for limitation of motion of the dorsal 
spine, and Code 5293 for intervertebral disc syndrome.  

Under Code 5285, residuals of thoracic fracture with no 
spinal cord involvement (as here) were to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body. There is a note at the end of the section instructing, 
that for limited motion, ratings should not be assigned for 
more than one segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.  38 C.F.R. § 
4.71 (a), Code 5285 (2002).  

Under Code 5291, the maximum rating for dorsal spine 
limitation of motion is ten percent.  

Code 5293 provides a 20 percent rating for moderate disc 
disease with recurring attacks; a 40 percent rating for 
severe disc disease, with recurring attacks and intermittent 
relief; and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

The evidence of record does not support assignment of a 
rating in excess of 20 percent for the veteran's low back 
disability under any of the applicable rating criteria in 
effect prior to September 23, 2002.  Since the veteran's 
thoracic fracture did not involve the spinal cord, under Code 
5285, it is to be rated in accordance with definite limited 
motion or muscle spasm.  As there is no medical evidence of 
record of muscle spasm, and the January 2002 VA orthopedic 
evaluation specifically found no spasm, a rating on this 
basis under Code 5285 is not warranted.  Regarding motion, 
limitation of lumbar or dorsal motion was not more than 
moderate, as the examinations of record show that flexion was 
at least 70 degrees, extension was at least 25 degrees, 
lateral flexion was at least 20 degrees and lateral rotation 
was at least 25 degrees.  [A Note to the General Rating 
Formula for Diseases and Injuries of the Spine provides that, 
for VA compensation purposes, normal flexion of the lumbar 
spine is 90 degrees, normal extension is 30 degrees, normal 
left and right lateral flexion is 30 degrees and normal left 
and right lateral rotation is 30 degrees.]  38 C.F.R. 
§ 4.71a.  There is also no evidence of severe recurring 
attacks of disc disease.  Consequently a rating in excess of 
20 percent under Codes 5285, 5291, 5292, and 5293 is not 
warranted.     

As ankylosis is not shown, rating on the basis of such 
impairment likewise is not for consideration.  

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.

Under the revised Code 5293 a rating in excess of 20 percent 
is not warranted based on incapacitating episodes as there is 
no medical evidence that documents incapacitating episodes 
(i.e. doctor's orders of bedrest).  On January 2005 VA 
orthopedic examination, the veteran specifically denied 
incapacitating episodes, and there is no evidence to the 
contrary.  A rating in excess of 20 percent is also not 
warranted based on a combination of orthopedic and neurologic 
manifestations, as there is no evidence of separately ratable 
neurological impairment.  Neither the January 2002 VA 
orthopedic examination nor the January 2005 VA neurological 
examination diagnosed any separate impairment, and it was 
specifically found that motor and sensory examination of the 
lower extremities was normal.  Given that the veteran is not 
entitled to a separate rating for neurological 
manifestations, a combined rating for neurological and 
orthopedic manifestations cannot exceed 20 percent (as the 
orthopedic rating criteria were not revised effective 
September 23, 2002 and, as was noted above, a rating in 
excess of 20 percent under those codes is not warranted).



Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
vertebral fracture is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (Code 5237) and that 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.  Under 
the General Rating Formula, a 40 percent rating is warranted 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or there is favorable ankylosis of the entire 
thoracolumbar spine, a 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, (effective September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that throughout the appeal period forward flexion of 
the thoracolumbar spine was at least 70 degrees and ankylosis 
was not shown, a rating in excess of 20 percent under the 
General Rating Formula is not warranted.  And as was 
mentioned above, since there is no evidence of incapacitating 
episodes a rating in excess of 20 percent based on 
Incapacitating Episodes likewise is not warranted.  
Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  While the January 2005 VA examiner did 
find an additional 10 degree loss of flexion and extension 
due to pain and incoordination, these findings still do not 
produce 30 degrees or less forward flexion or a more than 
moderate limitation of motion overall.  In summary, a rating 
in excess of 20 percent for thoracolumbar spine disability is 
not warranted under any of the applicable rating criteria for 
any period of time.  The preponderance of the evidence is 
against this claim and it must be denied.  


PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

PTSD is rated under the General Rating Formula for Mental 
Disorders.  This formula provides for a 30 percent rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.
A 70 percent rating when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A higher (100 percent) rating is available 
for more severe manifestations. 38 C.F.R. § 4.130, Code 9411.

The evidence of record does not suggest the level of 
occupational and social impairment necessary to establish a 
rating in excess of 30 percent.  The majority of the symptoms 
associated with a higher (50 percent) rating such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking are not shown by the medical evidence of 
record.  The veteran's descriptions of his symptoms were 
taken into account by examiners.  His own opinion regarding 
the degree of impairment that would arise from such symptoms 
is not competent evidence, as this is a medical question, and 
he is a layperson, lacking in the requisite medical 
expertise.  In the absence of any competent evidence of such 
symptoms, the preponderance of the evidence is against this 
claim, and it must be denied.     


ORDER

A rating in excess of 20 percent for residuals of compression 
fracture at the 12th thoracic vertebra with spondylolysis is 
denied.

A rating in excess of 30 percent for PTSD is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


